Title: From John Adams to the Marquis of Carmarthen, 25 September 1787
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord—
            Grosvr. sqr.
              Septr. 25th. 1787.
          
          I am under the necessity of again troubleing your Lordship, with the Complaint here enclosed of Robert Cushing a Citizen of the United states of America—And Master of the American ship Non-pariel, that his People were taken from him on board his ship by a Press-gang last fryday morning and are now on Board the Colossus in Long-reach: that he cannot obtain their release without an order from the admiralty: that altho some of his People have been put on shore but that the following persons remain on board His Majesty’s

ship—vizt. Thomas Douglass & Joseph Gardiner both his Apprentices & also John Whitecombe, Richard Green & John Turner, Americans that he shall be detained to the great detriment of the Voyage, if his People are not immediately restored
          I do myself the honor, again to request your Lordships kind assistance, in procuring these Men their Liberty as Citizens of the United States of America
          with great respect / &c—
          
            J. A—
          
        